Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the merchandise consists of rayon articles similar in all material respects to those which were the subject of decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the issue and the conditions as to market value are the same as the issue and conditions in the Nippon case; and that the appraised values of the rayon articles covered by these appeals, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances made by the appraiser in similar cases, represent the prices at the date of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation in usual wholesale quantities and in the Ordinary course of trade for exportation to the United .States, and that there were no higher foreign values.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the items of merchandise marked “A” and checked VCM on the invoices covered by said appeals to be the appraised values less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances made by the appraiser in similar cases. Judgment will be rendered accordingly.